Citation Nr: 9923369	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  98-11 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent 
urinary tract infection with partial neurogenic bladder, 
currently evaluated as 60 percent disabling.

2.  Entitlement to an effective date earlier than June 26, 
1998, for the grant of a 60 percent disability evaluation for 
recurrent urinary tract infection with partial neurogenic 
bladder.

3.  Entitlement to an evaluation in excess of 30 percent 
prior to June 26, 1998, for recurrent urinary tract infection 
with partial neurogenic bladder.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1988 to 
April 1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 1998 and August 1998 rating 
decisions of the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the January 
1998 rating decision, the RO continued the 30 percent 
evaluation for recurrent urinary tract infection with partial 
neurogenic bladder.  In the August 1998 rating decision, the 
RO granted a 60 percent evaluation for recurrent urinary 
tract infection with partial neurogenic bladder, effective 
June 26, 1998.


REMAND

The Board notes that the appellant's claims file was lost and 
that the RO has attempted to rebuild the file.  

In a copy of an August 1994 rating decision, it was noted 
that the RO reviewed treatment reports from the VA Medical 
Centers in Denver, Colorado, and Livermore, California, dated 
from 1992 to 1994, as well as a VA examination of June 1994.  

Additionally, it appears that the RO may have attempted to 
obtain VA outpatient treatment reports from the VA Medical 
Center in Lawton, Oklahoma, but that the request was never 
answered.  

The Court has established that there is a duty to attempt to 
obtain VA records that are known to exist.  Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to obtain genitourinary 
treatment reports from the VA Medical 
Centers in Denver, Colorado, and 
Livermore, California, dated from 1992 to 
1994, as well as the VA examination of 
June 1994.  Additionally, the RO is to 
obtain any pertinent VA outpatient 
treatment reports from the VA Medical 
Center in Lawton, Oklahoma.  If the 
documents do not exist or are not 
obtainable, a record to that effect 
should be placed in the file.

2.  The appellant is informed that if she 
has been treated or evaluated by a 
private doctor or has been treated at 
another VA facility not mentioned above 
as to her recurrent urinary tract 
infection with partial neurogenic bladder 
that she must inform VA of such 
information.  The RO is then to take any 
appropriate action.

3.  If the appellant is satisfied with 
the current 60 percent evaluation, she 
should inform the regional office in 
writing.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


